Case 1:20-cr-00557-AT Document17 Filed 11/16/20 Page 1 of 4

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
DATE FILED: 11/16/2020 __
United States of America
Vv. 20 Cr. 557 (AT)
Alvin Forde,
Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, the Court hereby finds and orders as follows:

1. Confidential Material. The Government will make disclosure to the defendant of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government's general
obligation to produce exculpatory and impeachment material in criminal case. Certain of that
discovery may include material that (i) affects the privacy and confidentiality of individuals; (ii)
would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged
individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is
not authorized to be disclosed to the public or disclosed beyond that which is necessary for the
defense of this criminal case. Discovery materials produced by the Government to the defendant
or his counsel that are either (1) designated in whole or in part as “Confidential” by the
Government in emails or communications to defense counsel, or (2) that include a Bates or other
label stating “Confidential,” shall be deemed “Confidential Material.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:
1. Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used
Case 1:20-cr-00557-AT Document17 Filed 11/16/20 Page 2 of 4

by the defense solely for purposes of defending this action. The defense shall not post any
Confidential Material on any Internet site or network site to which persons other than the parties
hereto have access, and shall not disclose any Confidential Material to the media or any third party
except as set forth below.

2. Confidential Material may be disclosed by counsel to:

(a) The defendant and personnel for whose conduct counsel is responsible, i.e.,
personnel employed by or retained by counsel, as needed for purposes of defending this action;
(b) Prospective witnesses for purposes of defending this action.

3. The Government may authorize, in writing, disclosure of Confidential Material beyond
that otherwise permitted by this Order without further Order of this Court.

4. This Order does not prevent the disclosure of any Confidential Material in any hearing
or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All
filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

5. Except for Confidential Material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all Confidential Material,
including the seized ESI Confidential Material, within 30 days of the expiration of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later.
Case 1:20-cr-00557-AT Document17 Filed 11/16/20 Page 3 of 4

6. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed Confidential Material. All such persons
shall be subject to the terms of this Order. Defense counsel shall maintain a record of what
Confidential Material has been disclosed to which such persons.

7. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.
Case 1:20-cr-00557-AT Document17 Filed 11/16/20 Page 4 of 4

Retention of Jurisdiction

8. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

    

 

Mitzi#S. Steiner
Assistant United States Attorney

 

eA =) ——,

Yay Kamin y
Counsahgor A lvin Forde

SO ORDERED.

Dated: November 16, 2020
New York, New York

Date: _ 11/12/20

Date: \\ | 12-2020

Oy

ANALISA TORRES
United States District Judge
